            Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                              )
IN RE APPLICATION OF THE                      )
UNITED STATES OF AMERICA FOR                  )       21-MJ-1062-DLC
AN ORDER PURSUANT TO                          )
18 U.S.C. § 2703(d)                           )       Filed Under Seal
                                              )


                       APPLICATION OF THE UNITED STATES
                    FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States respectfully submits under seal this ex parte application for an Order

pursuant to 18 U.S.C. § 2703(d). The Order would require AT&T Wireless, a cellular service

provider headquartered at 11760 US Highway 1, Suite 600 North Palm Beach, FL 33408; Sprint,

a cellular service provider headquartered at 6480 Sprint Pkwy, Overland Park, Kansas 66251; T-

Mobile, a cellular service provider headquartered at 4 Sylvan Way, Parsippany, NJ 07054; and

Verizon Wireless, a cellular service provider headquartered at 180 Washington Valley Road,

Bedminster, NJ 07921 (“the Service Providers”) to disclose certain records and other information

pertaining to the cellular telephone towers described in Part I of Attachment A to the proposed

Order. The records and other information to be disclosed are described in Part II of Attachment A

to the proposed Order. In support of this application, the United States asserts:

                                    LEGAL BACKGROUND

       1.       The United States may use a court order issued under 18 U.S.C. § 2703(d) to require

a provider of electronic communication service to disclose records or other information pertaining

to a subscriber to or customer of such service, not including the contents of any communications.

Cellular service providers are providers of an electronic communications service, as defined in 18

U.S.C. § 2510(15). Accordingly, the United States may use a court order issued under 18 U.S.C.




                                                  1
            Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 2 of 13




§ 2703(d)1 to require the Service Providers to disclose the items described in Part II of Attachment

A, which are “record[s] or other information pertaining to a subscriber to or customer of such

service.” 18 U.S.C. § 2703(c)(1).

       2.        This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,

the Court is a district court of the United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. § 2711(3)(A)(i).

       3.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that … the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the records

and other information described in Attachment A are relevant and material to an ongoing criminal

investigation.




1 This application seeks the disclosure of information about all phones that utilized one or more
identified cell phone towers during a given timeframe, otherwise known as “tower dump”
information. In Carpenter v. United States, 138 S. Ct. 2206 (2018), the Supreme Court held that
the acquisition of historical cell-site location information for a period of seven days or more
relating to a particular, identified cell phone required a warrant, id. at 2217 n.3; however, the Court
expressly declined to reach the question of whether the acquisition of tower dump information
constituted a Fourth Amendment search that required a warrant, id. at 2220. A tower dump reveals
a phone’s location only during a limited time and only then if it is in a specific location serviced
by the cell tower(s) identified by the government. Unlike the historical cell-site location
information for a particular phone at issue in Carpenter, tower dump information does not provide
a record of a phone’s location over multiple days and thus does not provide the sort of “all-
encompassing record of the holder’s whereabouts” that can provide an “intimate window into a
person’s life” that concerned the Court in Carpenter. See id. at 2217. Because tower dump
information is qualitatively different from the historical cell-site location information for a
particular phone at issue in Carpenter, the government respectfully submits that its acquisition is
not a Fourth Amendment search and can be accomplished via the proposed 2703(d) order.


                                                   2
            Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 3 of 13




              FACTS ABOUT THE ONGOING CRIMINAL INVESTIGATION

       4.      The United States is investigating a series of 32 commercial armed robberies in

the Greater Boston area from July 2020 to January 2021. Investigators have reason to believe

that these various armed robberies are related based on video surveillance images from the

robberies, law enforcement interviews, physical surveillance of suspects, and public social

media posts, among other things. The investigation concerns possible violations of 18 U.S.C. §

1951 (the Hobbs Act), among other potential statutes.

       5.       A summary description of each of the armed robberies follows, including the date,

time, and location of each robbery; these descriptions are summary in nature and do not include

all facts known to law enforcement:

             a. On July 25, 2020, at approximately 1:03 a.m., two male suspects wearing masks

                entered the Great Wok Restaurant located at 1284 Massachusetts Ave., Boston,

                MA. The suspects brandished a firearm, approached the victim clerk, and made a

                verbal demand for money. The suspects unlawfully obtained an unknown amount

                of money during the robbery. One of the suspects discharged the firearm during

                the robbery.

             b. On August 11, 2020, at approximately 12:55 a.m., two male suspects wearing

                masks entered the Great Wok Restaurant located at 1284 Massachusetts Ave.,

                Boston, MA. The suspects brandished a firearm, approached the victim clerk, and

                made a verbal demand for money. The suspects unlawfully obtained approximately

                $1200 during the robbery. One of the suspects discharged the firearm during the

                robbery.




                                                 3
Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 4 of 13




 c. On August 21, 2020, at approximately 9:30 p.m., two male suspects wearing masks

    entered Best Liquor Store located at 1088 Dorchester Avenue, Boston, MA. The

    suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects were refused money during the robbery.

 d. On August 21, 2020, at approximately 10:02 p.m., two male suspects wearing

    masks entered the 7-Eleven located at 411 Pleasant Street, Brockton, MA. The

    suspects implied the use of a firearm, approached the victim clerk, and made a

    verbal demand for money. The suspects unlawfully obtained approximately $100

    and cigarettes during the robbery.

 e. On August 21, 2020, at approximately 10:24 p.m., two male suspects wearing

    masks entered Garcia Grocery Store located at 886 Main Street, Brockton, MA.

    The suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects unlawfully obtained approximately $500 during

    the robbery.

 f. On September 22, 2020, at approximately 8:06 p.m., one male suspect wearing a

    mask entered the 7-Eleven located at 187 East Cottage Street, Boston, MA. The

    suspect brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspect unlawfully obtained an unknown amount of

    money during the robbery.

 g. On September 23, 2020, at approximately 9:08 p.m., one male suspect wearing a

    mask entered Cappy’s Convenience Store located at 949 Dorchester Ave., Boston,

    MA. The suspect brandished a firearm, approached the victim clerk, and made a




                                         4
Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 5 of 13




    verbal demand for money. The suspect unlawfully obtained approximately $1000

    during the robbery.

 h. On September 23, 2020, at approximately 11:26 p.m., one male suspect wearing a

    mask entered Jones Hill Convenience Store located at 20 Hancock St., Boston, MA.

    The suspect brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspect unlawfully obtained approximately $400 to $500

    during the robbery.

 i. On September 28, 2020, at approximately 9:24 p.m., two male suspects wearing

    masks entered the 7-Eleven located at 304 Belmont Street, Brockton, MA. The

    suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspect unlawfully obtained approximately $600 to $700

    during the robbery.

 j. On September 28, 2020, at approximately 9:40 p.m., two male suspects wearing

    masks entered the Mobil Gas Station Convenience Store located at 761 Warren

    Avenue, Brockton, MA. The suspects brandished a firearm, approached the victim

    clerk, and made a verbal demand for money. The suspects unlawfully obtained

    approximately $1000 during the robbery.

 k. On September 28, 2020, at approximately 10:16 p.m., two male suspects wearing

    masks entered Quincy Variety Store located at 236 Quincy Street, Boston, MA.

    The suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects unlawfully obtained approximately $1000 during

    the robbery.




                                     5
Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 6 of 13




 l. On September 30, 2020, at approximately 9:00 p.m., two male suspects wearing

    masks entered Ashmont Market located at 630 Adams Street, Boston, MA. The

    suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects unlawfully obtained an unknown amount of

    money during the robbery.

 m. On October 4, 2020, at approximately 7:58 p.m., two male suspects wearing masks

    entered Richdale Convenience Store located at 1395 North Main Street, Randolph,

    MA. The suspects brandished a firearm, approached the victim clerk, and made a

    verbal demand for money. The suspects unlawfully obtained approximately $2,800

    during the robbery.

 n. On October 4, 2020, at approximately 9:23 p.m., two male suspects wearing masks

    entered Sam’s Food Store located at 390 Pleasant Street, Brockton, MA. The

    suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects unlawfully obtained approximately $300 during

    the robbery.

 o. On October 4, 2020, at approximately 10:04 p.m., two male suspects wearing masks

    entered the 7-Eleven located at 678 Adams Street, Quincy, MA. The suspects

    brandished a firearm, approached the victim clerk, and made a verbal demand for

    money. The suspects unlawfully obtained an unknown amount of money during

    the robbery.

 p. On October 6, 2020, at approximately 9:30 p.m., two male suspects wearing masks

    entered Brooklawn Liquors located at 496 Ashley Boulevard, New Bedford, MA.

    The suspects brandished a firearm, approached the victim clerk, and made a verbal




                                     6
Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 7 of 13




    demand for money. The suspects unlawfully obtained approximately $2,500 and

    two bottles of liquor during the robbery.

 q. On October 6, 2020, at approximately 10:43 p.m., two male suspects wearing masks

    entered H&B Gas and Convenience Store located at 178 Robeson Street, Fall River,

    MA. The suspects brandished a firearm, approached the victim clerk, and made a

    verbal demand for money. The suspects unlawfully obtained an unknown amount

    of money during the robbery.

 r. On October 7, 2020, at approximately 9:28 p.m., two male suspects wearing masks

    entered SAAB Food Mart located at 1260 Main Street, Brockton, MA. The

    suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects unlawfully obtained approximately $700 during

    the robbery. After the robbery, a witness chased and engaged in an altercation with

    the two suspects and a suspect discharged a firearm.

 s. On October 7, 2020, at approximately 10:00 p.m., two male suspects wearing masks

    entered Petro Save Gas Station located at 64 N. Montello Street, Brockton, MA.

    The suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects unlawfully obtained approximately $200 during

    the robbery.

 t. On October 7, 2020, at approximately 10:39 p.m., one male suspect wearing a mask

    entered Mini Central Convenience Store located at 140 Harvard Street, Boston,

    MA. The suspect brandished a firearm, approached the victim clerk, and made a

    verbal demand for money. The suspect unlawfully obtained approximately $400

    to $500 during the robbery.




                                      7
Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 8 of 13




 u. On October 7, 2020, at approximately 11:00 p.m., two male suspects wearing masks

    entered Maria’s Market located at 1760 Dorchester Avenue, Boston, MA. The

    suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects unlawfully obtained approximately $800 to

    $1200 and cigars during the robbery.

 v. On October 9, 2020, at approximately 7:52 p.m., two male suspects wearing masks

    entered the 7-Eleven located at 443 Crescent Street, Brockton, MA. The suspects

    brandished a firearm, approached the victim clerk, and made a verbal demand for

    money. The suspects unlawfully obtained an unknown amount of money during

    the robbery.

 w. On October 9, 2020, at approximately 9:48 p.m., two male suspects wearing masks

    entered Central Convenience Store located at 218 Blue Hill Avenue, Boston, MA,

    brandished a firearm, approached the victim clerk, and made a verbal demand for

    money. The suspects unlawfully obtained approximately $1000 during the robbery.

 x. On November 23, 2020, at approximately 9:43 p.m., one male suspect wearing a

    mask entered A One Express located at 500 Pleasant Street, Brockton, MA. The

    suspect brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspect unlawfully obtained approximately $1000 during

    the robbery.

 y. On November 23, 2020, at approximately 10:15 p.m., one male suspect wearing a

    mask entered the 7-Eleven located at 76 Franklin Street, Quincy, MA. The suspect

    brandished a firearm, approached the victim clerk, and made a verbal demand for

    money. The suspect unlawfully obtained approximately $1000 during the robbery.




                                     8
Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 9 of 13




 z. On December 16, 2020, at approximately 8:09 p.m., three male suspects wearing

    masks entered Shawmut Package Store located at 558 Shawmut Avenue, New

    Bedford, MA. The suspects brandished a firearm, approached the victim clerk, and

    made a verbal demand for money. The suspects unlawfully obtained approximately

    $1,650 during the robbery.

 aa. On December 18, 2020, at approximately 9:00 p.m., two male suspects wearing

    masks entered Stoney Brook Wine and Spirits located at 80 Boylston Street,

    Boston, MA. The suspects brandished a firearm, approached the victim clerk, and

    made a verbal demand for money. The suspects unlawfully obtained approximately

    $5,200 during the robbery.

 bb. On December 21, 2020, at approximately 8:41 p.m., two male suspects wearing

    masks entered Brockton Liquors, 385 North Main Street, Brockton, MA. The

    suspects brandished a firearm, approached the victim clerk, and made a verbal

    demand for money. The suspects unlawfully obtained approximately $1,135 during

    the robbery.

 cc. On December 21, 2020, at approximately 9:14 p.m., two male suspects wearing

    masks entered Salto’s Liquor Store located at 1041 North Main Street, Brockton,

    MA. The suspects brandished a firearm, approached the victim clerk, and made a

    verbal demand for money. The suspects unlawfully obtained approximately $1,135

    during the robbery.

 dd. On January 4, 2021, at approximately 7:29 p.m., two male suspects wearing masks

    entered Maria’s Mini Mart located at 208 Chestnut Street, Randolph, MA. The

    suspects brandished a firearm, approached the victim clerk, and made a verbal




                                     9
          Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 10 of 13




                 demand for money. The suspects unlawfully obtained approximately $3,000 during

                 the robbery.

              ee. On January 9, 2021, at approximately 7:17 p.m., one male suspect wearing a mask

                 entered Scott’s Fine Wine and Spirits located at 669 Washington St., Easton, MA.

                 The suspect brandished a firearm, approached the victim clerk, and made a verbal

                 demand for money. The suspect unlawfully obtained an unknown amount of

                 money during the robbery.

              ff. On January 9, 2021, at approximately 9:15 p.m., two male suspects wearing masks

                 entered the Mobil Gas Station Convenience Store located at 761 Warren Avenue,

                 Brockton, MA. The suspects brandished a firearm, approached the victim clerk,

                 and made a verbal demand for money.           The suspects unlawfully obtained

                 approximately $400 during the robbery.

                        FACTS ABOUT CELL TOWERS IN GENERAL

         6.      Many cellular service providers maintain antenna towers (“cell towers”) that serve

specific geographic areas. Each cell tower receives signals from wireless devices, such as cellular

phones, in its general vicinity. By communicating with a cell tower, a wireless device can transmit

or receive communications, such as phone calls, text messages, and other data. When sending or

receiving communications, a cellular device does not always utilize the cell tower that is closest

to it.

         7.      Cellular phones are assigned unique telephone numbers. In addition, all cellular

devices are identified by one or more unique identifiers. Depending on the cellular network and

the device, the unique identifiers for a cell phone could include an Electronic Serial Number

(“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile Identification Number




                                                  10
         Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 11 of 13




(“MIN”), a Subscriber Identity Module (“SIM”), a Mobile Subscriber Integrated Services Digital

Network Number (“MSISDN”), an International Mobile Subscriber Identifier (“IMSI”), or an

International Mobile Equipment Identity (“IMEI”).

       8.      Cellular providers routinely and in their regular course of business maintain

historical records that allow them to determine which wireless devices used cellular towers on the

cellular provider’s network to send or receive communications. For each communication sent or

received via the wireless provider’s network, these records may include (1) the telephone call

number and unique identifiers for the wireless device that connected to the provider’s cellular

tower and sent or received the communication (“the locally served wireless device”); (2) the

cellular tower(s) on the provider’s network, as well as the “sector” (i.e., face of tower), to which

the locally served wireless device connected when sending or receiving the communication; and

(3) the date, time, and duration of the communication. In general, cellular providers have the ability

to query the historical records described above to determine the cellular device(s) that were

connected to a particular cellular tower on their network during a given period of time and to

produce such information to the government.

       9.      Based on the above facts, there is reason to believe that the records described in

Attachment A would identify which wireless devices connected to, and thus were in the general

vicinity of, the 32 commercial armed robberies described above. This information, in turn, will

assist law enforcement in determining which persons were present for the armed robberies.

                                    REQUEST FOR ORDER

       10.     The facts set forth in the previous section show that there are reasonable grounds

to believe that the records and other information described in Attachment A are relevant and

material to an ongoing criminal investigation. Specifically, these items will help the United States




                                                   11
         Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 12 of 13




to identify and locate the individual(s) who are responsible for the events described above and to

determine the nature and scope of their activities, as well as to identify and locate witnesses.

Accordingly, the United States requests that the Service Providers be directed to produce all items

described in Part II of Attachment A to the proposed Order.

       11.     The United States further requests that the Order require the Service Providers not

to notify any person, including individuals whose wireless devices connected to the cellular

telephone towers described in Part I of Attachment A, of the existence of the Order for one year

from the date of the Court’s order, or until notified by the government within thirty days of the

conclusion of the investigation, whichever is earlier. See 18 U.S.C. § 2705(b). Such a requirement

is justified because the Order relates to an ongoing criminal investigation that is neither public nor

known to all of the targets of the investigation, and its disclosure may alert the targets to the

ongoing investigation. Accordingly, there is reason to believe that notification of the existence of

the Order will seriously jeopardize the investigation, including by giving targets an opportunity to

flee or continue flight from prosecution, destroy or tamper with evidence, change patterns of

behavior, intimidate potential witnesses, or endanger the life or physical safety of an individual.

See 18 U.S.C. § 2705(b)(2), (3), (5). Some of the evidence in this investigation is stored

electronically. If alerted to the investigation, the subjects under investigation could destroy that

evidence, including information saved to their personal devices.

       12.     The United States further requests that the Court order that this application and any

resulting order be sealed until further order of the Court. As explained above, these documents

discuss an ongoing criminal investigation that is neither public nor known to all of the targets of




                                                   12
        Case 1:21-mj-01062-DLC Document 1 Filed 03/01/21 Page 13 of 13




the investigation. Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.



                                            Respectfully submitted,

                                            NATHANIEL R. MENDELL
                                            ACTING UNITED STATES ATTORNEY



                                     By:    V&KDUOHV'HOO $QQR________________
                                            Charles Dell’Anno
                                            Assistant United States Attorney

Dated: March 1, 2021




                                                13
